Case 2:20-cv-11223-PA-JC Document 26 Filed 03/17/21 Page 1 of 1 Page ID #:486


 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN AKRABIAN, et al.,                        CV 20-11223 PA (JCx)
12                   Petitioners,                  JUDGMENT OF DISMISSAL
13          v.
14   WEST COAST SERVICING, INC., et
     al.,
15
                     Respondents.
16
17
18          Pursuant to the Court’s March 17, 2021 Minute Order, which dismissed the action to
19   confirm arbitration award filed by petitioners John and Marine Arabian (collectively
20   “Petitioners”) against respondents West Coast Servicing Inc., Veripro Solutions, Nationstar
21   Mortage, LLC (which does business as Mr. Cooper), Bank of America, N.A., and
22   Countrywide Home Loans, Inc. (collectively “Respondents”),
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioners’ action
24   to confirm arbitration award is dismissed without prejudice for lack of subject matter
25   jurisdiction.
26   DATED: March 17, 2021
                                                       _________________________________
27                                                                Percy Anderson
                                                         UNITED STATES DISTRICT JUDGE
28
